Citation Nr: 1705130	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  11-15 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder with psychotic symptoms. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978. He additionally received a discharge under other than honorable conditions for his period of service with the U.S. Army from December 1978 to June 1982. In a November 1983 Administrative Decision, the Department of Veterans Affairs (VA) Regional Office (RO) determined that the Veteran was discharged under dishonorable conditions for VA purposes, such that the Veteran is barred from receiving benefits stemming from this second period of service.

These matters come before the Board of Veterans' Appeals (Board) from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. Jurisdiction of these claims has since been transferred to the RO in Baltimore, Maryland.

The Board notes that the Veteran initially filed a claim to establish service connection for major depression with psychotic features. However, the United States Court of Appeals for the Federal Circuit has held that the scope of a claim includes any disability that may reasonably be encompassed by a veteran's description of the claim; reported symptoms; and additional information submitted or developed in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness). In light of this determination and the evidence of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, and the issue has been re-characterized as stated on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.





REMAND

The Veteran is currently seeking entitlement to service connection for hypertension and an acquired psychiatric disability, to include major depressive disorder with psychotic symptoms. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of these claims.

To that end, the Board notes that the Veteran submitted his VA Form 9 in March 2015. At that time, the Veteran requested to testify during a Central Office hearing regarding his claims. Said hearing was scheduled for September 2015. 

Review of the record indicates that the Veteran did not appear for the scheduled hearing. As such, a November 2015 Board decision determined that the Veteran's hearing request had been withdrawn. See 38 C.F.R. § 20.704(e) (2016). However, the claims file includes a November 2015 statement from the Veteran wherein he requests participation in a Travel Board hearing, due to challenges in traveling to Washington, D.C. for a Central Office hearing. 

Additionally, it is unclear whether the Veteran was properly informed of the scheduled September 2015 hearing. An undated notification letter was mailed to the Veteran's address on [redacted] in Baltimore, Maryland. However, in November 2015, the Veteran informed VA that his address had recently changed. It does not appear that any subsequent efforts to contact the Veteran or reschedule the requested hearing were made.  

As such, considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing. Therefore, remand is required in this case to schedule the Veteran for a travel board hearing so that he may provide evidence in support of his claims. See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2016). 




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a) (2016).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




